                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

 ROBERT COLLINS                                   CIVIL ACTION NO. 19-102-P

 VERSUS                                           JUDGE FOOTE

 JAMES LEBLANC, ET AL.                            MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the court is Collin’s motion for immediate transfer (Doc. 19) and motion for

discovery (Doc. 21).

Transfer

       Plaintiff is incarcerated at the Dixon Correctional Institute in Jackson, Louisiana.

He seeks an immediate transfer to Elayn Hunt Correctional Center. He names the

Louisiana Department of Public Safety & Corrections, James LeBlanc, the Warden of

David Wade Correctional Center, John Bel Edwards, Jerry Goodwin, and Jeffery Bruce

Fuller as defendants.

       The United States Supreme Court has held that it is for state prison authorities to

decide where a state prisoner is to be incarcerated, and that a prisoner has no right to

challenge his place of incarceration. See Olim v. Wakinekona, 461 U.S. 238, 103 S.Ct.

1741, 75 L.Ed.2d 813 (1983); Meachum v. Fano, 427 U.S. 215, 96 S.Ct. 2532, 49 L.Ed.2d

451 (1976). Under Olim and Meachum, this court has no authority to order the State to

transfer Plaintiff to another prison.

Discovery
      This complaint is undergoing further review and the court has not yet determined if

Defendants will be required to appear in this matter. If Defendants are required to make

an appearance, the court will issue an order regarding discovery and deadlines for

discovery. Plaintiff’s motion is therefore premature.

      Accordingly;

      IT IS ORDERED that Plaintiff’s motion for immediate transfer (Doc. 19) be

DENIED and Plaintiff’s motion for discovery (Doc. 21) be DENIED as premature.

      THUS DONE AND SIGNED in chambers, in Shreveport, Louisiana, this the 21st

day of February 2020.
